DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 09/14/2022 in response to the Non-Final Rejection mailed on 03/14/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-7, 9-10, 14-15, 17-18, 22, 25-26, and 33-36 are pending.
4.	Claims 34-36 stand withdrawn pursuant to 37 CFR 1.142(b).
5.	Applicant’s remarks filed on 09/14/2022 in response to the Non-Final Rejection mailed on 03/14/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
6.	The IDS filed on 07/18/2022 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Claim Rejections - 35 USC § 112(b)
7.	The rejection of claims 1-7, 9-10, 14-15, 17-18, 22, 25-26, and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness in the phrase “preferably” is withdrawn in view of applicants’ amendment to the claims to remove the recited phrase.
8.	The rejection of claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of antecedent basis is withdrawn in view of applicants’ amendment to the claims.
9.	The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicants’ amendment to the claims.
Claim Rejections - 35 USC § 112(a)
10.	The written description rejection of claims 2-6, 10, 14-15, 17-18, 22, 25-26, and 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	As amended, claims 2-6, 10, 14-15, 17-18, 22, 25, and 33 are drawn in relevant part to a method for producing a phenolic compound comprising subjecting an at least one acquatic phase comprising catechol to a biocatalytic conversion by contacting said acquatic phase with a biocatalyst, wherein said biocatalyst is a host cell which expresses an enzyme showing catechol-1,2-dioxygenase activity to prepare cis-cis muconic acid; wherein the phenolic compound is catechol.  The specification discloses that enzymes showing catechol-1,2-dioxygenase activity can include variants.  Accordingly, the structure of the claimed enzyme having the desired activity is unlimited.
	As amended, claim 26 is drawn to the method of claim 2, wherein the host cell which expresses a functional catA polypeptide, said catA polypeptide being characterized in that it has (a) the amino acid sequence shown in SEQ ID NO: 108; or (b) an amino acid sequence which has at least 40% identity to the amino acid sequence shown in SEQ ID NO:  108 and having catechol-1,2-dioxygenase activity; and does not express a functional catB polypeptide, said catB polypeptide being characterized in that it has (c) the amino acid sequence shown in SEQ ID NO: 109; or (d) an amino acid sequence which has at least 25% identity to the amino acid sequence shown in SEQ ID NO:  109 and having muconate cycloisomerase activity.
In this case, the specification discloses the following representative species of the genus of enzymes having catechol-1,2-dioxygenase activity and enzymes having muconate cycloisomerase activity as encompassed by the claims (i.e. the polypeptides comprising the amino acid sequence of SEQ ID NO:  108 and SEQ ID NO:  109).  There are no other drawings or structural formulas disclosed of modifications to enzymes having catechol-1,2-dioxygenase activity and enzymes having muconate cycloisomerase activity to have the desired function.  There is no prior-art or disclosed teaching regarding which residues within the claimed polypeptides can be targeted and mutated and still result in enzymes having catechol-1,2-dioxygenase activity and enzymes having muconate cycloisomerase activity.  The reference of Singh et al. (Current Protein and Peptide Science, 2017; cited on PTO-892 mailed 03/14/2022) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].  The reference of Zhang et al. (Structure, 2018; cited on PTO-892 mailed 03/14/2022) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination of proteins and modifications to said proteins that are capable of targeting the claimed genes.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure of enzymes having catechol-1,2-dioxygenase activity and enzymes having muconate cycloisomerase activity, there is no general knowledge in the art about these activities that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of the amino acid sequence of SEQ ID NO:  108 and the amino acid sequence of SEQ ID NO:  109 as being representative of all enzymes having catechol-1,2-dioxygenase activity and enzymes having muconate cycloisomerase activity as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of protein chemistry, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
 	RESPONSE TO REMARKS:  Beginning on p. 7 of applicants’ remarks, applicants in summary contend that the claims are not attempting to cover any variant of a catechol 1,2-dioxygenase or muconate cycloisomerase.  Applicants contend that the step in claim 2 is subjecting a host cell which expresses a catechol-1,2-dioxygenase and as such the claims require the enzyme to carry out the claimed method.  Applicants contend that catechol-1,2-dioxygenase is an already established enzyme class and there is a multitude of species of this enzyme already known in the art.
	These arguments are found to be not persuasive because MPEP 2163.II.A.3.(a).ii states "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, S2S F.Sd at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343,1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004)". In the instant case, the genus of enzymes having catechol-1,2-dioxygenase activity is highly variant and not limited to those disclosed in the specification.  As stated in the rejection above, there is no correlation between the structure and function of the infinite number of enzymes that are encompassed by the claims that have the desired activity.  The claims recite “an enzyme showing catechol-1,2-dioxygenase”, which can reasonably be interpreted to encompass any enzyme that has been modified structurally through deletions, insertions and mutations to have the desired function.  
11.	The scope of enablement rejection of claims 2-6, 10, 14-15, 17-18, 22, 25-26, and 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendments to the claims.
	Claims 2-6, 10, 14-15, 17-18, 22, 25-26, and 33 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for polypeptides comprising the amino acid sequence of SEQ ID NO:  108 and SEQ ID NO:  109, does not reasonably provide enablement for all enzymes having catechol-1,2-dioxygenase activity and enzymes having muconate cycloisomerase activity as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims: As amended, claims 2-6, 10, 14-15, 17-18, 22, 25, and 33 are drawn in relevant part to a method for producing a phenolic compound comprising subjecting an at least on acquatic phase comprising catechol to a biocatalytic conversion by contacting said acquatic phase with a biocatalyst, wherein said biocatalyst is a host cell which expresses an enzyme showing catechol-1,2-dioxygenase activity to prepare cis-cis muconic acid.  The specification discloses that enzymes showing catechol-1,2-dioxygenase activity can include variants.  Accordingly, the structure of the claimed enzyme having the desired activity is unlimited.
	As amended, claim 26 is drawn to the method of claim 2, wherein the host cell which expresses a functional catA polypeptide, said catA polypeptide being characterized in that it has (a) the amino acid sequence shown in SEQ ID NO: 108; or (b) an amino acid sequence which has at least 40% identity to the amino acid sequence shown in SEQ ID NO:  108 and having catechol-1,2-dioxygenase activity; and does not express a functional catB polypeptide, said catB polypeptide being characterized in that it has (c) the amino acid sequence shown in SEQ ID NO: 109; or (d) an amino acid sequence which has at least 25% identity to the amino acid sequence shown in SEQ ID NO:  109 and having muconate cycloisomerase activity.
	(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of claimed enzymes having catechol-1,2-dioxygenase activity and enzymes having muconate cycloisomerase activity is unlimited. 
	Constitutive expression of a catechol-1,2-dioxygenase and deletion of a catb gene for the production of muconic acid from catechol was known in the art as taught by Beckham et al. (US Patent Application Publication 2016/0017381 A1; cited on IDS filed on 09/09/2019).
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
The reference of Singh et al. (Current Protein and Peptide Science, 2017; cited on PTO-892 mailed 03/14/2022) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].  The reference of Zhang et al. (Structure, 2018; cited on PTO-892 mailed 03/14/2022) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].  
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working example of enzymes having catechol-1,2-dioxygenase activity and enzymes having muconate cycloisomerase activity, i.e. the polypeptides comprising the amino acid sequence of SEQ ID NO:  108 and SEQ ID NO:  109.  Other than this working example, the specification fails to disclose any other working examples of enzymes having catechol-1,2-dioxygenase activity and enzymes having muconate cycloisomerase activity as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to SEQ ID NOs: 108 and 109 that maintain the desired activity. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
	RESPONSE TO REMARKS:  Beginning on p. 7 of applicants’ remarks, applicants in summary contend that the claims are not attempting to cover any variant of a catechol 1,2-dioxygenase or muconate cycloisomerase.  Applicants contend that the step in claim 2 is subjecting a host cell which expresses a catechol-1,2-dioxygenase and as such the claims require the enzyme to carry out the claimed method.  Applicants contend that catechol-1,2-dioxygenase is an already established enzyme class and there is a multitude of species of this enzyme already known in the art.
	These arguments are found to be not persuasive because the genus of enzymes having catechol-1,2-dioxygenase activity is highly variant and not limited to those disclosed in the specification.  As stated in the rejection above, there is no sufficient guidance as to the modifications to the infinite number of enzymes that are encompassed by the claims that have the desired activity.  The claims recite “an enzyme showing catechol-1,2-dioxygenase”, which can reasonably be interpreted to encompass any enzyme that has been modified structurally through deletions, insertions and mutations to have the desired function.  As such, the amount of experimentation to make and test each possible modification to any enzyme to achieve the claimed activity is highly unpredictable and unnecessarily undue.
Claim Rejections - 35 USC § 102
12.	The rejection of claims 1 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Wilberink et al. (WO 2011/159154 A1; cited on PTO-892 mailed 03/14/2022) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims.
13.	As amended, claims 1 and 7 are drawn to a method of producing a phenolic compound, comprising the steps of: i) subjecting lignin to a fast pyrolysis process; ii) condensing the resulting pyrolysis vapors, and directly introducing the resulting pyrolysis vapors into at least one aqueous phase, resulting in at least one acquatic phase comprising a phenolic compound, and at least one organic phase; iii) separating the resulting at least acquatic phase comprising a phenolic compound and the resulting at least one organic phase.
14.	With respect to claim 1, Wilberink et al. teach a method for producing a phenolic compound such as catechol comprising subjecting lignin material to a fast pyrolysis process, condensing the resulting pyrolysis vapours into an aqueous phase and separating the aqueous phase comprising catechol and a resulting organic oil phase [see Abstract; p.3 bottom to p. 4; p. 13, bottom; Tables 1-3].
	With respect to claim 7, Wilberink et al. teach the method wherein the amount of aqueous phase in which the pyrolysis vapours are introduced is at least 2 g per g lignin subjected to fast pyrolysis [see Tables 1-3]. 
Claim Rejections - 35 USC § 103
15.	The rejection of claims 2-4, 9-10, 14-15, 17-18, 22, 25 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilberink et al. (WO 2011/159154 A1; cited on PTO-892 mailed 03/14/2022) in view of Beckham et al. (US Patent Application Publication 2016/0017381 A1; cited on IDS filed on IDS filed on 09/09/2019) is maintained for the reasons of record and the reasons set forth below.  
16.	The relevant teachings of Wilberink et al. as applied to claims 1 and 7 are set forth above.
	With respect to claims 2-4, 9-10, 14-15, 17-18, 22, 25, and 33, Wilberink et al. teach a method for producing a phenolic compound such as catechol comprising subjecting lignin material to a fast pyrolysis process, concensing the resulting pyrolysis vapours into an aqueous phase and separating the aqueous phase comprising catechol and a resulting organic oil phase [see Abstract; p.3 bottom to p. 4; p. 13, bottom; Tables 1-3].
	However, Wilberink et al. does not teach the methods of claims 2-4 of subjecting at least one acquatic phase comprising catechol with a biocatalyst wherein said biocatalyst is a host cell which expresses an enzyme showing catechol-1,2-dioxygenase activity to prepare cis-cis muconic acid; the method of claim 3, preparing adipic acid by hydrogenation of cis-cis muconic acid; the method of claim 4, preparing adipic acid by hydrogenation of cis-cis muconic acid, reacting equivalent amounts of hexamethylenediamine and adipic acid, preferably equivalent amounts of hexamethylenediamine and adipic acid, with water, preferably in a reactor, crystallizing the resulting product to produce nylon salt, polymerize the nylon salt to nylon 6,6, in a reaction vessel, preferably either in batches or simultaneously; the method of claim 9, wherein the aqueous phase comprises at least 90% water; the method of claim 10, wherein the biocatalyst is selected from the group consisting of bacteria, yeast, filamentous fungi, cyanobacteria, algae, and plant cells; the method of claim 14, wherein the host cell is a non-genetically modified host cell; the method of claim 15, wherein the host cell is a recombinant host cell comprising at least one heterologous gene; the method of claim 2, wherein said host cell comprises at least one (optionally heterologous) gene encoding a polypeptide having catechol 1,2-dioxygenase activity; the method of claim 18, wherein said host cell comprises at least one (optionally heterologous) catA gene; the method of claim 22, wherein the at least one (optionally heterologous) gene is constitutively expressed; the method of claim 25, wherein the host cell expresses a functional catA polypeptide and does not express a functional catB polypeptide; the method of claim 33, wherein the yield in cis-cis-muconic acid from catechol is greater than 95% w/w, or greater than 99% w/w.
	Beckham et al. teach methods for converting biomass to various chemical intermediates and final products including fuels using host cells expressing enzymes having catechol-1,2-dioxygenase to prepare cis-cis muconic acid and purifying the cis-cis muconic acid from the host cell [see Abstract; Figure 2; paragraphs 0009, 0018-0021].  Beckham et al. further teach that the lignin containing biomass is can be thermally pretreated [see paragraph 0063].  Beckham et al. teach that these methods provide improved, flexible, reliable, economical technologies that are capable of converting a wide variety of biomass to industrially relevant chemical intermediates and final products.
	With respect to claim 3, Beckham et al. teach methods for converting biomass to various chemical intermediates and final products including fuels using host cells expressing enzymes having catechol-1,2-dioxygenase to prepare cis-cis muconic acid and purifying the cis-cis muconic acid from the host cell and converting the cis-cis muconic to adipic acid through hydrogenation [see Abstract; Figure 2; paragraphs 0009, 0018-0021, 0024, 0043].  Beckham et al. further teach that the lignin containing biomass is can be thermally pretreated [see paragraph 0063].  
	With respect to claim 4, Beckham et al. teach methods for converting biomass to various chemical intermediates and final products including fuels using host cells expressing enzymes having catechol-1,2-dioxygenase to prepare cis-cis muconic acid and purifying the cis-cis muconic acid from the host cell and converting the cis-cis muconic to adipic acid through hydrogenation, reacting 1,6-hexanediamine (hexamethylenediamine), crystallizing the resulting product to product nylon salt and polymerize the nylon salt to nylon 6,6 in a reaction vessel [see Abstract; Figure 2; paragraphs 0009, 0018-0021, 0024, 0043, 0050, 0065, 0148].
	With respect to claim 10, Beckham et al. teach the method wherein the biocatalyst is selected from bacteria and yeast [see paragraph 0069].
	With respect to claim 14, Beckham et al. teach the method wherein the biocatalyst is selected from bacteria and yeast (interpreted as non-genetically modified in view of the indefiniteness of the claim) [see paragraph 0069].
	With respect to claim 15, Beckham et al. teach the method wherein the host cell is a recombinant host cell comprising at least heterologous gene [see paragraphs 0069, 0090]. 
	With respect to claim 17, Beckham et al. teach the method wherein the host cell comprises at least one gene encoding a polypeptide having catechol 1,2-dioxygenase activity [see Abstract; Figure 2; paragraphs 0009, 0018-0021, 0024, 0043, 0084].
	With respect to claim 18, Beckham et al. teach the method wherein said host cell comprises at least one catA gene [see paragraph 0084].
	With respect to claim 22, Beckham et al. the method wherein the at least one gene is constitutively expressed [see paragraph 0084].
	With respect to claim 25, Beckham et al. teach the method wherein the host cell expresses a functional catA and does not express a functional catB polypeptide [see paragraphs 0078 and 0084].
	With respect to claim 33, Beckham et al. teach the method wherein the average molar closure of muconic acid production is 103.5+4.6%. [see paragraph 0136].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Wilberink et al. and Beckham et al. in a method for fast pyrolysis of lignin containing material for production of catechol to then be subsequently converted to muconic acid for formation of industrial relevant chemicals and products because Wilberink et al. teach an effective method for fast pyrolysis of lignin biomass that produces organic vapour products such as catechol that can be condensed for isolation of the product.  Beckham et al. teach methods for biocatalytically converting catechol from lignin biomass processing that can be converted into industrially relevant chemicals and products such as nylons and adipic acid.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would have been motivated to combine the teachings of Wilberink et al. and Beckham et al. because Beckham et al. acknowledges that these methods provide improved, flexible, reliable, economical technologies that are capable of converting a wide variety of biomass to industrially relevant chemical intermediates and final products and can be coupled to upstream processing to assist with biomass fractionation, lignin and polysaccharide depolymerization and precursor conversion to chemical intermediates and final products.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although the combination of Wilberink et al. and Beckham et al. do not explicitly teach equivalent amounts of hexamethylenediamine and the method of claim 9, wherein the aqueous phase comprises at least 90% water, MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, it would have been obvious for one of ordinary skill in the art to determine the appropriate amounts of hexamethylenediamine and water to be present in the method and one would desire to do so to maximize the amount of product that is being produced.
17.	The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Wilberink et al. (WO 2011/159154 A1; cited on PTO-892 mailed 03/14/2022) in view of Beckham et al. (US Patent Application Publication 2016/0017381 A1; cited on IDS filed on IDS filed on 09/09/2019) as applied to claims 2-4, 9-10, 14-15, 17-18, 22, 25 and 33 above, and further in view of Coudray et al. (US Patent Application Publication 2013/0085255 A1; cited on PTO-892 mailed 03/14/2022) is maintained for the reasons of record and the reasons set forth below.
18.	The relevant teachings of Wilberink et al. and Beckham et al. as applied to claims 2-4, 9-10, 14-15, 17-18, 22, 25 and 33 are set forth above. 
	With respect to claim 5, the combination of Wilberink et al. and Beckham et al. teach the method steps of iiia)-iva) [see rejection above].
	However, the combination of Wilberink et al. and Beckham et al. do not teach the method of claim 5, of chemically converting cis, cis-muconic acid to caprolactam by using a catalyst, preferably an alumina catalyst in a solvent at a reaction temperature between 200oC and 350oC.
	Coudray et al. teach a process for chemically converting cis, cis-muconic acid to caprolactam containing carbon atoms derived from biomass [see abstract].  Coudray et al. teach the process uses an alumina catalyst at temperatures of 200oC-300oC [see paragraphs 0047 and 0095].  Coudray et al. teach that caprolactam is an important industrial chemical that is widely used for manufacturing polymeric material such as nylon 6.
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Wilberink et al., Beckham et al., and Coudray et al. in a further step to convert cis,cis-muconic acid to caprolactam because the combination of Wilberink et al. and Beckham et al. teach a method for production of cis, cis-muconic acid from pyrolytic products of biomass processing for the production of important industrial chemicals.  Coudray et al. teach a process for producing caprolactam from cis, cis-muconic acid and that caprolactam is an important industrial chemical widely used in the manufacture of polymeric materials.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Wilberink et al., Beckham et al., and Coudray et al. because Coudray et al. acknowledges that caprolactam is an important industrial chemical widely used in the manufacture of polymeric materials.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
19.	The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Wilberink et al. (WO 2011/159154 A1; cited on PTO-892 mailed 03/14/2022) in view of Beckham et al. (US Patent Application Publication 2016/0017381 A1; cited on IDS filed on IDS filed on 09/09/2019) as applied to claims 2-4, 9-10, 14-15, 17-18, 22, 25 and 33 above, and further in view of Frost et al. (WO 2010/148049 A2; cited on PTO-892 mailed 03/14/2022) is maintained for the reasons of record and the reasons set forth below.
20.	The relevant teachings of Wilberink et al. and Beckham et al. as applied to claims 2-4, 9-10, 14-15, 17-18, 22, 25 and 33 are set forth above. 
	With respect to claim 6, the combination of Wilberink et al. and Beckham et al. teach the method steps of iiia)-iva) [see rejection above].
	However, the combination of Wilberink et al. and Beckham et al. do not teach the method of claim 6, of conversion of cis-cis muconic acid to trans, trans-muconic acid in the presence of a catalyst, preferably I2; reacting trans-muconic acid and acetylene via a Diels-Alder reaction to cyclohexa-2,5-diene-1,4-dicarboxylate (PI); oxygenating PI to terephthalic acid.
	Frost et al. teach methods for the isomerization of cis, cis-muconic acid from microbial synthesis to trans, trans-muconic acid in the presence of a catalyst such as I2 to produce cyclohexa-2,5-diene-1,4-dicarboxylate and oxygenating PI to terephthalic acid via a Diels Alder reaction [see Abstract; Table 4; paragraphs 0006-0013; 00103].  Frost et al. further teach that terephthalic acid is useful in a variety of commercial products such as polyesters and plasticizers [see paragraph 0003].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Wilberink et al., Beckham et al., and Frost et al. in a further step to convert cis,cis-muconic acid to terephthalic acid because the combination of Wilberink et al. and Beckham et al. teach a method for production of cis, cis-muconic acid from pyrolytic products of biomass processing for the production of important industrial chemicals.  Frost et al. teach methods for the isomerization of cis, cis-muconic acid from microbial synthesis to trans, trans-muconic acid in the presence of a catalyst such as I2 to produce cyclohexa-2,5-diene-1,4-dicarboxylate and oxygenating PI to terephthalic acid via a Diels Alder reaction.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Wilberink et al., Beckham et al., and Frost et al. because Frost et al. acknowledges terephthalic acid is useful in a variety of commercial products such as polyesters and plasticizers.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
21.	The rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Wilberink et al. (WO 2011/159154 A1; cited on PTO-892 mailed 03/14/2022) in view of Beckham et al. (US Patent Application Publication 2016/0017381 A1; cited on IDS filed on IDS filed on 09/09/2019) as applied to claims 2-4, 9-10, 14-15, 17-18, 22, 25 and 33 above, and further in view of Pompejus et al. (US Patent Application Publication 2005/0191732 A1; cited on PTO-892 mailed 03/14/2022) is maintained for the reasons of record and the reasons set forth below.
22.	The relevant teachings of Wilberink et al. and Beckham et al. as applied to claims 2-4, 9-10, 14-15, 17-18, 22, 25 and 33 are set forth above. 
	With respect to claim 26, Beckham et al. teach the method wherein the host cell expresses a functional catA and does not express a functional catB polypeptide [see paragraphs 0078 and 0084] and also discloses that Corynebacterium glutamicum has been genetically engineered for the production of adipic acid.  Beckham et al. further teach a catB polypeptide having at least 25% identity to the amino acid sequence of SEQ ID NO:  109 [see alignment attached as APPENDIX A].
	However, the combination of Wilberink et al. and Beckham et al. do not teach the method of claim 26, wherein said catA polypeptide being characterized in that it has the amino acid sequence shown in SEQ ID NO:  108 or an amino acid sequence which has at least 40% sequence identity to the amino acid sequence shown in SEQ ID NO: 108 and having catechol-1,2-dioxygenase activity.
	Pompejus et al. teach Corynebacterium glutamicum encoding proteins having an amino acid sequence that is 100% identical to SEQ ID NO:  108 and 99.8% identical to SEQ ID NO:  109 [see alignments attached as APPENDIX B] that is genetically modified for the production of fine chemicals [see Abstract; paragraphs 0003-0008].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Wilberink et al., Beckham et al., and Pompejus et al. to genetically modify a Corynebacterium glutamicum for the production of adipic acid because Wilberink et al. and Beckham et al. teach that Corynebacterium glutamicum has been genetically engineered for the production of adipic acid.  Pompejus et al. teach that C. glutamicum can be genetically modified for the production of fine chemicals.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Wilberink et al., Beckham et al., and Pompejus et al. because Pompejus et al. acknowledges that C. glutamicum can be genetically modified for the production of fine chemicals.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
23.	Beginning on p. 10 of applicants’ remarks, applicants in summary contend that Wilberink fails to teach or suggest the feature of directly introducing the resulting pyrolysis vapors into at least one aqueous phase”.  
	This argument is found to be not persuasive because as stated in the rejection above, Wilberink et al. teach a method for producing a phenolic compound such as catechol comprising subjecting lignin material to a fast pyrolysis process, condensing the resulting pyrolysis vapours into an aqueous phase and separating the aqueous phase comprising catechol and a resulting organic oil phase [see Abstract; p.3 bottom to p. 4; p. 13, bottom; Tables 1-3].
Wilberink et al. explicitly teach a method step wherein the vapors and the organic oils resulting from pyrolysis are subjected to condensers (which by definition condense vapor products into a liquid phase) [see p. 13, bottom].
After Final Consideration Program 2.0
24.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
25.	Status of the claims:
	Claims 1-7, 9-10, 14-15, 17-18, 22, 25-26, and 33-36 are pending.
	Claims 34-36 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-7, 9-10, 14-15, 17-18, 22, 25-26, and 33 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        


APPENDIX A 

Beckham et al. with SEQ ID NO:  109

Query Match             34.1%;  Score 643;  DB 1;  Length 373;
  Best Local Similarity   35.9%;  
  Matches  134;  Conservative   82;  Mismatches  157;  Indels    0;  Gaps    0;

Qy          1 MSDLTIQKVESRILDVPLIRPHGFATTTSTEQHILLVSVHLENGVIGYGEGVVPGGPWWG 60
              |: : |: ::: |:|:| ||||  |  |  :| :::: :   :|| | ||    ||  :|
Db          1 MTSVLIEHIDAIIVDLPTIRPHKLAMHTMQQQTLVVLRLRCSDGVEGIGEATTIGGLAYG 60

Qy         61 GESVETMKALVDGYLAPVLIGRAVSELAGIMADLERVVARARYAKAAVDVAMHDAWARSL 120
               || | :|| :| |||| |||     :   |  |:::     :||: :: |: ||  : |
Db         61 YESPEGIKANIDAYLAPALIGLPADNINAAMLKLDKLAKGNTFAKSGIESALLDAQGKRL 120

Qy        121 NVPVRDLLGGTVRDKVDVTWALGVLPLDVAVAEIEERIEEFGNRSFKLKMGAGDPAEDTR 180
               :|| :|||| ||| ::| | |        :|| :  ::   :| ||||:||   |:| :
Db        121 GLPVSELLGGRVRDSLEVAWTLASGDTARDIAEAQHMLDIRRHRVFKLKIGANPVAQDLK 180

Qy        181 RVAELAREVGDRVSLRIDINARWDRRTALHYLPILAEAGVELFEQPTPADDLETLREITR 240
               |  : ||:||  |:|:|:|  ||   |:    :| : |::| |||    :      : :
Db        181 HVVAIKRELGDSASVRVDVNQYWDESQAIRACQVLGDNGIDLIEQPISRINRAGQVRLNQ 240

Qy        241 RTNVSVMADESVWTPAEALAVVKAQAADVIALKTTKHGGLLESKKIAAIA EAGGLACHGA 300
              |:   :|||||: :  :| ::    || : |||  |:||     : | |||| |:| :| 
Db        241 RSPAPIMADESIESVEDAFSLAADGAASIFALKIAKNGGPRAVLRTAQIAEAAGIALYGG 300

Qy        301 TSLEGPIGTAASLQFAASTKAISYGTELFGPQLLKDTYIVQEFEYKDGQVAIPQGPGLGV 360
              | ||| ||| ||     : : :::||||||| || :  : :  :|:| |: ||  ||||:
Db        301 TMLEGSIGTLASAHAFLTLRQLTWGTELFGPLLLTEEIVNEPPQYRDFQLHIPHTPGLGL 360

Qy        361 DVDMDKVNFYTRK 373
               :|  ::  : |:
Db        361 TLDEQRLARFARR 373































APPENDIX B

Pompejus et al. with SEQ ID NO:  108

  Query Match             100.0%;  Score 1575;  DB 7;  Length 285;
  Best Local Similarity   100.0%;  
  Matches  285;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTSAEQIVDPTAHDSGNKATDKFKANRVSSDTSKERANAIYVDLLAAIA QVAHKHEVTYE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTSAEQIVDPTAHDSGNKATDKFKANRVSSDTSKERANAIYVDLLAAIA QVAHKHEVTYE 60

Qy         61 EYAVLKQWMIDVGEYGEWPLWLDVFVEHEIEEINYNRHDYTGTKGSIEGPYYVENSPKLP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EYAVLKQWMIDVGEYGEWPLWLDVFVEHEIEEINYNRHDYTGTKGSIEGPYYVENSPKLP 120

Qy        121 WDAEMPMRDKDRACTPLIFEGQVTDLDGNGLDGAEVELWHADEDGYYSQFAPGIPEWNLR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 WDAEMPMRDKDRACTPLIFEGQVTDLDGNGLDGAEVELWHADEDGYYSQFAPGIPEWNLR 180

Qy        181 GTIVTDEEGRYKIKTLQPAPYQIPHDGPTGWFIESYGGHPWRPAHLHLRVSHPGYRTITT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GTIVTDEEGRYKIKTLQPAPYQIPHDGPTGWFIESYGGHPWRPAHLHLRVSHPGYRTITT 240

Qy        241 QLYFEGGEWVENDVATAVKPELVLHPETGEDGNHVHYPFVLDKED 285
              |||||||||||||||||||||||||||||||||||||||||||||
Db        241 QLYFEGGEWVENDVATAVKPELVLHPETGEDGNHVHYPFVLDKED 285


Pompejus et al. with SEQ ID NO:  109

Query Match             99.8%;  Score 1885;  DB 7;  Length 387;
  Best Local Similarity   99.7%;  
  Matches  372;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSDLTIQKVESRILDVPLIRPHGFATTTSTEQHILLVSVHLENGVIGYGEGVVPGGPWWG 60
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         15 LSDLTIQKVESRILDVPLIRPHGFATTTSTEQHILLVSVHLENGVIGYGEGVVPGGPWWG 74

Qy         61 GESVETMKALVDGYLAPVLIGRAVSELAGIMADLERVVARARYAKAAVDVAMHDAWARSL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         75 GESVETMKALVDGYLAPVLIGRAVSELAGIMADLERVVARARYAKAAVDVAMHDAWARSL 134

Qy        121 NVPVRDLLGGTVRDKVDVTWALGVLPLDVAVAEIEERIEEFGNRSFKLKMGAGDPAEDTR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        135 NVPVRDLLGGTVRDKVDVTWALGVLPLDVAVAEIEERIEEFGNRSFKLKMGAGDPAEDTR 194

Qy        181 RVAELAREVGDRVSLRIDINARWDRRTALHYLPILAEAGVELFEQPTPADDLETLREITR 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        195 RVAELAREVGDRVSLRIDINARWDRRTALHYLPILAEAGVELFEQPTPADDLETLREITR 254

Qy        241 RTNVSVMADESVWTPAEALAVVKAQAADVIALKTTKHGGLLESKKIAAIA EAGGLACHGA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        255 RTNVSVMADESVWTPAEALAVVKAQAADVIALKTTKHGGLLESKKIAAIA EAGGLACHGA 314

Qy        301 TSLEGPIGTAASLQFAASTKAISYGTELFGPQLLKDTYIVQEFEYKDGQVAIPQGPGLGV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        315 TSLEGPIGTAASLQFAASTKAISYGTELFGPQLLKDTYIVQEFEYKDGQVAIPQGPGLGV 374

Qy        361 DVDMDKVNFYTRK 373
              |||||||||||||
Db        375 DVDMDKVNFYTRK 387